internal_revenue_service number release date index numbers ---------------------- -------------- ----------------------------------------- --------------------------------------- -------------- ----------------------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no -------------- telephone number ---------------------- refer reply to cc corp plr-117132-13 date date legend distributing ---------------------------------------------------------------------------------- ------------------------------------------------ ------------------------ state a date date shareholder a shareholder b business a business b business c ----------------- ------------------- ---------------------- --------------------- ---------------------- ------------------------------------------------------ ------------------------------------- ----------------------------------------------- plr-117132-13 dear ---- ----------- we respond to your date request for rulings regarding certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in subsequent correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate parties this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation see sec_355 of the internal_revenue_code the code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing is a state a s_corporation that was incorporated on date distributing is directly and indirectly engaged in business a and indirectly in business b and business c through several qualified subchapter_s_corporations shareholder a own sec_50 percent of the distributing common_stock and shareholder b owns the remaining distributing shares shareholder a and shareholder b have had differences with respect to the operation of distributing and wish to go their separate way proposed transaction in order to resolve these disputes distributing has proposed the following transaction the proposed transaction i distributing will form controlled and will transfer the stock of several corporations engaged in business a and the stock of the entities engaged in business b and plr-117132-13 business c to controlled in exchange for controlled stock and the assumption by controlled of the liabilities associated with those assets the contribution ii distributing will distribute the controlled stock to shareholder b in exchange for his distributing stock the distribution iii controlled will make an election under sec_1362 to be treated as an s_corporation within the meaning of sec_1361 to be effective on the date of the distribution representations the following representations have been made with respect to the proposed transaction a distributing controlled shareholder a and shareholder b will each pay their own expenses if any incurred in connection with the proposed transaction b any indebtedness owed by controlled to distributing after the distribution will not constitute stock_or_securities c the fair market of the controlled stock to be received by shareholder b will be approximately equal to the fair_market_value of the distributing stock surrendered d no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing e the five years of financial information submitted on behalf of business a business b and business c is representative of its present business operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted f following the proposed transaction distributing will continue the active_conduct of business a and controlled will continue the active_conduct of business a business b and business c independently with their separate employees g the distribution will be carried out to resolve differences of opinion regarding how to operate business a business b and business c the distribution is motivated in whole or substantial part by the corporate business_purpose h the distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both i the total adjusted_basis and the fair_market_value of the assets to be transferred to controlled by distributing each will equal or exceed the sum of the liabilities to be plr-117132-13 assumed within the meaning of sec_357 by controlled plus any liabilities to which the assets to be transferred are subject j the liabilities to be assumed within the meaning of sec_357 by controlled in the transaction if any and the liabilities to which the transferred assets are subject if any were incurred in the ordinary course of business and are associated with the assets being transferred k the fair_market_value of the controlled assets will exceed the amount of the liabilities of controlled immediately_after_the_exchange l payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length m no two parties to the transaction are investment companies as defined in sec_368 and iv n for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing 50-percent or more of the total combined voting power of all classes of distributing stock entitled to vote or 50-percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution o for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing 50-percent or more of the total combined voting power of all classes of controlled stock entitled to vote or 50-percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution p the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation q immediately after the distribution neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 plr-117132-13 r effective date distributing made an election under sec_1362 to be an s_corporation within the meaning of sec_1361 and distributing continued to be an s_corporation since date s immediately after the distribution controlled will be eligible to elect s_corporation status pursuant to sec_1362 effective immediately after the distribution t controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after their formation and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled rulings based solely on the information submitted and the representations made we rule as follows the contribution together with the distribution will quality as a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 controlled’s basis in each asset received from distributing will equal the basis of such asset in the hands of distributing immediately prior to its transfer sec_362 the holding_period for each asset received by controlled from distributing will include the period during which such asset was held by distributing sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized to and no amount will be included in the income of shareholder b on receipt of controlled stock in the distribution sec_355 the basis of the controlled stock in the hands of shareholder b will be the same as the basis of the distributing stock surrendered by shareholder b sec_358 shareholder b’s holding_period of the controlled stock received in the distribution will include the holding_period of the distributing stock with respect to which the distribution will be made provided that the distributing stock is held as a capital_asset on the day of the distribution sec_1223 plr-117132-13 distributing's earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 the accumulated_adjustments_account of distributing will be allocated between distributing and controlled in a manner similar to the manner in which the earnings_and_profits of distributing will be allocated under sec_312 see sec_1_312-10 and sec_1 d provided that the distribution is undertaken immediately after the contribution distributing's momentary ownership of the stock in controlled as part of the reorganization under sec_368 will not cause controlled to have an ineligible shareholder for any portion of their respective first taxable_year under sec_1361 and will not in itself render controlled ineligible to elect to be an s_corporation for its first taxable_year provided that the distribution is undertaken immediately after the contribution controlled’s ownership of the stock of its subsidiary corporations as part of the reorganization under sec_368 will not cause distributing’s subsidiaries to be ineligible to be qualified subchapter_s subsidiaries for any portion of controlled’s first taxable_year and will not in itself render controlled ineligible to elect to be an s_corporation for its first taxable_year caveats we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that is not specifically covered by the above rulings in particular we express no opinion regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled corporations or both see sec_355 and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled corporations see sec_355 and sec_1_355-7 procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this plr-117132-13 requirement by attaching a statement to their return that provides the date and control number of this ruling letter in accordance with a power_of_attorney on file in this office a copy of this ruling letter is being sent to your authorized representative sincerely ____________________ richard k passales senior counsel branch office of the associate chief_counsel corporate
